                                  EXHIBIT I
Example Redacted Tesla Litigation Vehicle Service Documents Displaying Improper
                              “Goodwill” Charges
                           Tesl a Inc.                                                                                       Invoice date ·                Invoice number
                                                                                                Invoice



I
                           6692 Auto Center Drive,                                                                           08-Jul-2019                   3000S0000178398
                           Buena Park, CA, US, 90621
                           Ph.:(714 )735-5696                                          SERVICE DEPARTMENT HOURS              Datefrlmo Received            Date/Time Promi sed
                                                                                           Mon-Frl: 8:00 am-6:00 pm          01-Jul-2019 10:13:43         . 03"Jul-2019 11 :00:00
                                                                                     Saturday-Sunday: Sat9:00am-5 :00pm
                                                                                                 Sun-Closed                  Odometer In                   Odometer Out
                                                                                                                             ·29026 Miles                  29039 Miles
                                                                                                                             Roady Dote
                                                                                            B.A.R.# ARD0028 1021

[                                                        .I
                                                                                           E.P.A.ID# CAL000409626            08-Jul-2019 04:1 3:09
                                                                                                                             Service Advisor
                                                                                                                             :Luis Nieves



Bill To                                                                                                Additional Phc)ne ·                           · Vehicle ldenitflcallon Number

; Horpreot Dhillon                                                                                                                                    5YJSA1 E29HF228596

                                                                            · Year                     Model            License Plate Number          Colour

                                                                             2017                      Model S                                        Sliver Paint


 Job Number                            Descripti?n Ot Work                                                                                                                  Amount (USD)
                                        Concern: Courtesy lnspecllon-Piease Inspect cabin air filter

                                     ' Inspected cabin air filter, no replacement needed at this timeTread depth Front Driver Outer: 0 Front Driver Middle: 0 Front
                                       Driver Inner: 0 Front Passenger Outer: 0 Front Passenger Middle: 0 Front Passenger Inner: 0 Back Driver Outer: 0 Back
                                     · Driver Middle: 0 Back Driver Inner: 0 Back Passenger Outer: 0 Back Passenger Middle: 0 Back Passenger Inner: OTire
                                       pressure Front Driver: 0 Front Passenger: 0 Back Driver: 0 Back Passenger: ONew firmware staged Not NeededWasher
                                       fluid top off Performed: NoTire rotation recommended No
                                        Correction: Courtesy Inspection


                1                       Correction: Chock and Adjust Tiro Pressure· CA MANDATE




                                                                                                                                         Pay Type: Goodwill • Service                  0.00



                                       Concern : Customer states sport mode for steering wheel feels lose. ·

                                       tested all modes of steering and is func tioning as designed at this time.
                                        Correction : General Diagnosis




               2
                                                                                                                                         Pay Type: Goodwill· Service                   0.00


......   _,,   .. ..
                ,      --·····- · · - ··~ ·   - ··· -· ---··-··--···- -·
                                        Concern: Customer states 'rattling noise at low speeds on rough roads.

                                        lubricated left and right front axles.
                                        Correction: General Diagnosis




               3
                                                                                                                                            Pay Type: Goodwill • Service               0.00


                                                                                                                                                                     .. . ·'·




                                                                           Testa Motors , 3500 Deer Creek Rd. Palo Alto, CA, 94304 USA
                                                                                                                                                                                Page   1 of 2
                     ···--.
                          l Concern: Customer states does not detect for auto park.
                          i was able to use auto park feature multiple times for. both parking lots and parallel parking. autopark Is functioning as
                          j designed at this time. note, very specific parameters must be met before auto park feature will be presented.
                          l Corroctlon: General Diagnosis

                         I
            ·4
                                                                                                                                                                            I
                                                                                                                                                                            I

                                                                                                                            Pay Type: Goodwill • Service   i         0.00!
                                                                                                                                                                            I

                         ~
                        . · Correction: General Diagnosis




            5
                                                                                                                           .Pay Type:   Goodwill -Service ;'         0.00
'
i... .. ··- ·----·--·-· ---·· ------··--·-----------·--·--·· ----------·-------------------··---·--··-----·---··-········'"· ------------ - -·-··- ·-. ····-·-····
Service Center hOJirly rate: USD 195                                                                          r--       ·----------------·-·----··-


All parts are new unless otherwise specified.
                                                                                                              -~~arts (USO)
                                                                                                                                        ---·-'--------             0.00.


Notes:

    Payment Terms:
    Due upon receipt.


    I authorize the repair work, Including parts, materials and labor, on my vehicle to be done as set forth In this service agreement document.


    Signature:                                                                                                      Date:
                                                                                                   .                                                   .                .
You agree that: Tesla Is not responsible for any personal items left In your vehicle; Testa and Its employees may access and operate your vehicle for the sole·
purpos_e of testing and/or inspection of repairs; Testa and Its employees may access, download and use the Information stored on your vehicle's data recorder to
se_rvlce and diagnose Issues with your vehicle, and Tesla may store and aggregate such data for Its own purposes; Tesla and Its employees will turn off any
photo or video capturing devices, such as dashboard cameras, once we receive the vehicle In preparation for service; Items may be returned within 30 days with
a proof of purchase and must be In their original and unlnstalled condition with factory labellng·attached and In factory packaging (If supplied); an express
mechanic's lien Is hereby acknowledged on your vehicle to secure the amount of ri:!palrs and storage; the owner's Insurance provides exclusive coverage for th~
vehicle while It I~ In Testa's possession; and you may be charged $35 per day for storage fees from the fourth working day after you are notified that repairs on
your vehicle are complete.                                     ·                  .

Tesla disclaims all express or Implied warr:antles with respect to any repairs or products used In repairs, except as may be set forth In your Tesla·lssued New
Vehicle Limited Warranty or other extended service agreement. Tesla Is not responsible for. repairs not performed by, or components not Installed by, Testa.
Customer paid Tesla branded parts are covered under "Parts,Body, and Paint Limited Warranty" forth~ period of -12 months. Please visit
https:/lwww.tesla.com/support for exceptions, exclusions, and limitations.
                                                                                                        .                    .
Please be aware that your vehicle's dashcams and any other photo or video capturing devices will be automatically qlsabled for your service visit. Your vehicle's
Tesla dashcam will be enabled when you pick up your Testa from this Service VIsit.

Warning: Motor vehicles contain chemicals known to the State of California to cause cancer and birth defects or other reproducUve harm.
A buyer of this product In California has the right to have this product serviced or repaired during the warranty period. "fhe warranty period will be extended for
the number of whole days that the product has been out of the buyer's hands for warranty repairs. If a·defect exists within the warranty period, the warranty will
not expire until the defect has been fixed. The warranty period will also be extended If the warranty repairs have not been performed due to delays caused by
circumstances beyond the control of the buyer, or If the warranty repairs did not remedy the defect and the buyer notifies the manufacturer or seller of the failure
of the repairs within 60 days after they were completed. If, arter a reasonable number of attempts, the defect has not been fixed, the buyer may return lhls
product for a replacement or a refund subject, In either case, to deduction of a reasonable charge for usage. This time extension does not affect the protectiOf1S
or remedies the buyer has under other laws.                                                               ·



Full Name:




                                                       Testa Motors, 3500 Deer Creek Rd, Palo Alto, CA, 94304 USA
                                                                                                                                                               Page 2 of 2
                                                                     Invoice

                                                          SERVICE O!£PARTMI!NJ HOURS
                                                           Moi)J"rll" a:Q() a.m. lo 6:00 p.m;
                                                                9:00   a.m;~s:oop.m.




                                                            8AR.#AR000274743
                                                           E,!?AJD#·CAL000394278




                     Corr~ctiom>:   Courtesy Inspection

                 ,   Check~ for active faults: No- active faults foung (4/1412017).
                     - Checked ftrmWare verskm: Updated to latest version 8;1{17 .11.1 0}.
                     - iopped.qffwasherflu1d.
                     - Tested afldiinspected customer's charge cable: Good, no . issue; Vehicle charged
                     normally @40amps.
                 ' - Adjusted tire pressure to: 45 PSI fro11t 45 pSJ rear:
                 . ,Torqued wheels to 175Nm.
        1          • Mea:StJred·tlr~ tread •depth at:
                                                                                                                 0.00
                           (OOter)(Cenler) (lnner)
                 ' l.F:  7132       7/32 1132
                   Rf: 11:;.2       7/32 7132
                   LR:    6/32      6132    6/32
                 : RR: 6/32         6/$2 6/32
                   Thank you. for your ~usiness.



                     Pay Type:.Goodwlll

                     concern: Customer states: The loW tire. ptessuraJight ls on;

                     Corrections: Check and Adj!Jsi Tire Prei!sure - CA MANDATE

                     All4 tlresJound to f;la near low tire p~sute thn~sraold. No damage or puncture found. Set
                     llres to spec. No further acllons required at this tlme.


        2            Pay Typ.a; Goodwill




RONC9824025574
 f
 I          ---~·-~ come
                    Concern: Custom.er sta~s: W.·
                                               -~e~-~~;~.-~;-~~am··•. in~ ~.-~:.~~-;~~loading·.··.· wheel that
                         up for about 10 seconds. Sometimes during the middle of playback it will stop and
 I                  begin loading again.
 !                  Corrections: Audio System ~ Speakers Subwoofer Amplifier General Diagnosis
 I!                 Conclusion: No Trouble Found

                  I Concern related to firmware bug. Vehicle has been staged with latest firmware. Update Is
        3           scheduled to Install over night. No further repairs needed                                   0.00


                    Pay Type: GoodwHI




                    Concern: Perform annual service. 1st

                    Corrections: Fixed Price Annual Service 1 Year/12500 Mile/20000 km- All-Wheel Drive

                   -Pulled logs an(! checked for active faults: No active faults 4/14/17
                   - Checked firmware version: Updated to latest versionS; 1 (17.14.23).
                   - Performed function check of closures (moving glass, doors, trunks): Cleaned and
                   lubricated latches. Good, no issue.
                   -Replaced:
                   -Wiper Blades
                   - Key Fob Battery
                   - Cabin Air Filter
                   • Remote Keyless Entry: Good, no issue
                   - Seat belts and latches: Good, no Issue
                   -Interior/exterior lighting an«t hom: Good, no Issue
                   - Performed Inspection of powertraln and chassis components: Good, no issues.
                   - Checked fluid levels: Topped off washer fluid. Brake and coolant levels optimal. No signs
                   of leakage.
        4          -Inspected tires and rotated as necessary.
                                                                                                                 0.00
                   - Measured tire tread depth at
                       (Outer) (Center) (Inner}
                   LF: 6/32      6132      6/32
                   RF: 6132      6132      6132
                   LR: 7/32      7132      7/32
                   RR: 7132       7/32      7/32
                   -Adjusted tire pressures 1o 8-plllar spec: 45 psi Front, 45 psi Rear
                   - Measured brake pad thickness (mm)
                   LF: RF: LR: RR: Park:
                   8 8 8 8 5
                   - Performed 4-wheel alignment check: Performed adjustment necessary
                   -Test drive: Vehicle functions as designed




                                                                                                                 2of3
RONC9824025574
   r - -------]-··-···-_---------- ··- ·-·---·------                                       ---------                            ....... ..
   !                       Concem: Addlllonalltems for Annual Sel'llice (Included)

   J                       Correcti-ons: Fixed Price Annual Sel'llice 1 Year/12500 Mlle/20000 km. All-Wheel Drive
   I
   !
                           Annual parts replacement preformed.
                                  >                                                                                                               '
   j                        Parts Replaced Ol" Added
  i                         Part                                                    QuanliJy

  I         5              WIPER_ BLADE ASSEMBLY· PASSENGER 1
                           SIDE (1051496.0Q.A)
                           WIPER Bt.AOE ASSEMBLY· DRIVER SIDE • 1
                                                                                                                                                                                                      0.00

                           BOSCH 700MM MODELS LEFT HAND
                           DRIVE {1051495-00.A)
                           BATTERY LITHIUM COIN 3V 20MM         2
                           (2006794)
                           carbon filter (1035125-00-A)


                          Pay Type: Sel'llice Plan

   Service Center hourly rate; USD 175.00
   All parts are new unless otherwise specified.
                                                                                                              !Total Parts                                                                             0.00
   Notes:
                                                                                                              iShlp~n~g------------~~-------                                                           0.00:
                                                                                                              :otscount                                                                                o.oo:
                                                                                                              i""'1R-e~fe_rrai_C_red_i_t-- .....,...---+--------0-.00-;

                                                                                                              !Subtotal                                                                                o.oo,
  Payment Terms:
  Due upon receipt. PLEASE QUOTE THE INVOICE NUMBER
                                                                                                              !Sales Tax
                                                                                                                                                                                                 ''


                                                                                                                                                                                                       o.oo;
  WITH YOUR PAYMENT                                                                                           :TOTAL           AMOUNT
                                                                                                              '--~"----~·-··· ---~---· ..   -   ·---   --~--~----   ..-   ·------~---~   .....
                                                                                                                                                                                                       o.oo:

                                                                              r~·~ t~~---liobN~.-------~~&~--JE~sy(R.iay·j


  YOU agree that Testa Is not responsible for any personal items left In your vehicle; Teslli! and its employees (including those of its affiliates)
  may access and operate your vehicle or transport your vehicle to another Tesla service location for the sole purpose or repairs, te$ting
  arid/or Inspection of repairs: Tesla anclits employees may access, download and use tbe lnformalloo stored on your vehlcle's data recorder
  to service and diagnose Issues with your vehicle, and Tesla may store and aggregate such data for its own purposes; an express
  mechanic's lien is hereby acknowledged on your vehicle to secure the aiTl()Unt of repairs and storage; the owner's insurance provides
  exclusive coverage for the vehicle whl!e It Is In Tesl~:~'s possession; aiu:l you may be charged storage fees from the fourth worldng day alter
  you are notified that repairs on your vehlcfe are complete.                                                              ·

  Tesla disclaims all axpress or implied warranlles with respect to any repairs or products used In repairs, except as may be set forth in your
  Tesla..Jssued New Vehicle Umlted Warranty or other extended service agreement. Testa is not responsible for repairs not performed by, or
  components not Installed bY. Tesla.
  I authorize the rapair work, Including ~rts. materials and labor, on my vehicle to be done as set forth in !his service agreement document.

   Signature:                                                                                                                     Date:

  wamlng: Motor whlcles conla!n cllemlcal& known to 111e Slalll of Celif'omla to cause cancer and birth defeds or other repnxluctive balm.

  A i)uyer of thls piOdud In callfomlll has tho tight to have this prodw;t seM:ed or repaired during the warral'lt)' period. The warranty period wiD be extended for tho number of
  whOle daye that the procluQ hat! been out of !he. buyefs hands forwammty repairs. If a dafect exists within the warranty period. tl)e warranty wiQ 1\ol explra unllllhe defect
  has been fixed. The wammty period wiD also be extended If 11111 warranty lllpelnl haw not been performed f;fue to delaY~~ caused by ciRlllmslancu beyond tho coniiOI ofthe
  buyer, or lf tile warranty lllpelnl did not mmedytlle dafeGt and tile buyer nolllles the manllfaclllnlr or seller of tile faRure of 111e repall'$ wllhln 60 days after they were
  compleled. If, aftar a lllliiiOnllb!& number of atlbmpts,lhe defect has not been fixed, the buyer may rerum 1111!; product for a replacement or a rel'llnd eubjecl, In eilher case, to
  de!luciJon of a reasonable chat(!$ for !~Sal~&. This time extension does not affect the protections or remed'l9s 11111 buyer has lllldarOlher rawa•




                   -
                  •_           '


                        .... ..,
                                       .

RONC982402S574
  ~!!!!1_11 TESLA MOTORS                                         Invoice
                 811 S San Fernando Blvd,.                                               29-May-2018               RONC9711031723
                 Burbank, CA 91502
                 Ph: 818-480-9217
                                                         SERVICE DEPARTMENT HOURS        Daf~0~~~~~!~2~P,;;;-·.,• .~~j~{iii~~,~~?Tl~~>>,.:····
                                                               Mon-Fri: 8AM·6PM
                 Fax: 818-840-0021                                                       29-May-2018 9:40a.m.



                                                           B.A.R.# ARD00281719
                                                          E. P.A. I D# CAL000411693



                                                                                         Shant Petrossian




                     Concern: #VSC customer states right directional/blinker does nothing.

                     Corrections: Exterior Lights General Diagnosis

                     Recommend to replace right head lamp assembly.

                     Corrections: Headlight Assembly- RH (Remove & Replace)


        1            Removed and replaced right head lamp assembly.                                                                   0.00
                     Parts Replaced or Added
                     Part                                       Quantity
                     HD/LP ASY, SAE UP-LEVEL, RH (1053571-
                     00-D)


                     Pay Type: Goodwill -Service

                     Concern: #VSC Customer states AC randomly turns on.

                     Corrections: Cabin HVAC General Diagnosis

                     Updated over the air firmware to most current version: v 2018.18
                     Advise customer on the scroll wheel control for AJC system


        2            Pay Type: Goodwill - Service
                                                                                                                                      0.00




RONC9711031723                                                  23-Jul-20198:20A.m.                                                   1 of 3
                   Concern: Perform courtesy inspection.

                   Corrections: Courtesy Inspection

                   -Checked for Active alerts: No active alert exist
                   -Checked firmware version: Updated to latest Version
                   -Topped off washer fluid.
                   -Verified wiper and washer jet operation: Good no other issue.
                   -Set all tire pressure to proper specifications
                   -Measured tire tread depth at 32nds:
                   LF: 4/32
                   RF: 4/32
                   LR: 6/32
                   RR: 6/32
                   Checked and adjusted tire pressure per CA mandate.
          3        Front 45 PSI and Rear 45 PSI.                                                    0.00

                   Corrections: Check and Adjust Tire Pressure - CA MANDATE

                   Set tire pressure to proper inflation:
                   Left Front- 45 psi
                   Right Front - 45 psi
                   Left Rear- 45 psi
                   Right Rear- 45 psi.

                   Corrections: Car Wash

                   Performed courtesy car wash on vehicle per service.


                   Pay Type: Goodwill - Service

 Service Center hourly rate: USD 195.00                                                                o.oo:
 All parts are new unless otherwise specified.
                                                                                                       0.00
 Notes:                                                                                                o.oo:
                                                                                                       0.00
                                                                                                       0.00
                                                                                                       0.00
  Payment Terms:                                                                                       0.00
  Due upon receipt. PLEASE QUOTE THE INVOICE NUMBER
  WITH YOUR PAYMENT                                                                                    0.00


                                                                                      ' Approved By (# If By j
                                                                                        Phone)              ~~~'




                                                                                                    2 of3
RONC9711031723                                                 23-Jul-2019 8:20A.m.
                  TESLA MOTORS                                         Invoice                          Invoice Date               Reference Number
                                                                                                                                                         -
                  45500 Fremont Boulevard                                                               19-0ct-2018                RONC91 00099734           -

                  Fremont, CA 94538                                                                     Date/Time Received         Date/Time Promised
                                                            SERVICE DEPARTMENT HOURS
                  Ph: (51 0) 249-4092                        Mon-Fri: 9:00 a.m. to 6:00 p.m.                                                                 -
                  Fax: (51 0) 249-2413                                                                  19-0ct-2018 9:31 a.m.
                                                                                                        Odometer In                Odometer Out
                                                                                                        15430 Miles                15432 Miles
                                                                 B.A.R.# ARD00269989                    Ready Date
                                                                                                        02-Nov-2018               I
                                                                                                        Service Advisor
                                                                                                        Giovanna Toledo

  Bill To                                            Mobile Phone                            Additional Phone                   Vehicle Identification Number
  Karim Somani

                                                     ~-
                                                                                                                                5YJSA1E11GF176144
                                                            = = -- - - -
                                                      Year                                   Model              License Plate   Color

                                                     2016                                    ModelS                             Deep Blue Metallic Paint


  Job Number         Description Of Work                                                                                                Amount (USD)

                      Concern: Check Tire Pressure per CA mandate

                      Corrections: Check and Adjust Tire Pressure- CA MANDATE

                      Set tire pressure to specified pressure:
                      Left Front - 45 psi
                      Right Front - 45 psi
                      Left Rear - 45 psi
            1         Right Rear - 45 psi                                                                                                              0.00



                      Pay Type: Goodwill - Service




                      Concern: Perform courtesy inspection.

                      Corrections: Courtesy Inspection

                      -Checked for Active alerts: No active alert exist
                      -Checked firmware version: Updated to latest Version
                      -Topped off washer fluid.
                      -Verified wiper and washer jet operation: Good no other issue.
            2         -Tested vehicle charge with a shop cable at 32 amps without issue.                                                               0.00
                      -Tire pressure set to proper specifications


                      Pay Type: Goodwill - Service



                    I


RONC91 00099734                                                     03-Nov-2018 12:24 P.m.                                                             1 of 3
                    Concern: Customer: Touchscreen is blank, does not come back on its own, scroll reset has
                    no effect. Owner performed reset today 10/12 at 12:39pm ct. Nothing plugged into USB at
                    this time. Vehicle is still drive-able. Note: touchscreen also has yellow border

                    Corrections: Media Control Unit (Touchscreen) General Diagnosis

                    Diagnostics show the media control unit is not working appropriately. Recommend
                    replacement.

                    Corrections: Replace MCU Touchscreen, ModelS

         3          Removed and replaced the touchscreen/MCU, pushed updated firmware to ensure proper
                                                                                                               0.00
                    communication, and function tested to confirm concern has been rectified.

                     Parts Replaced or Added
                     Part                                       Quantity
                     SERVICE MCU KIT - NORTH AMERICA
                     ( 1458829-00-B)


                    Pay Type: Goodwill - Service

                    Concern: please check the battery. It drains down much faster than before

                    Corrections: HV Battery Assembly General Diagnosis

                    Performed HV battery health check and inspected other aspects of the HV battery. Found
                    battery degradation to be within acceptable parameters and is operating normally. Please
                    note that as outside temperatures begin to drop, it is normal for range to decrease in
                    colder temperatures. The HV battery needs to be able to warm the coolant in order to
         4          perform as designed.                                                                       0.00



                    Pay Type: Goodwill - Service




                    Concern: Check the steering column too. It pulls towards left when the steering wheel is
                    straight.

                    Corrections: Four Wheel Alignment- Check and Adjust (with Air Suspension)

                    Performed four wheel alignment. Road tested to verify proper vehicle tracking after
                    adjustments. Vehicle is now driving straight and steering wheel is no longer off center.

         5                                                                                                     0.00
                    Pay Type: Goodwill - Service




  Service Center hourly rate: USD 175.00
  All parts are new unless otherwise specified.




RONC91 00099734                                                 03-Nov-2018 12:24 P.m.                         2 of3
  Notes:                                                                                                          Total Labor & Miscellaneous                                         0.00
                                                                                                                  Items
                                                                                                                  Total Parts                                                         0.00
                                                                                                                  Shipping                                                            0.00
                                                                                                                  Discount                                                            0.00
  Payment Terms:
  Due upon receipt. PLEASE QUOTE THE INVOICE NUMBER                                                               Referral Credit                                                     0.00
  WITH YOUR PAYMENT                                                                                               Subtotal                                                            0.00
                                                                                                                  Sales Tax                                                           0.00
                                                                                                                  TOTAL AMOUNT                                                        0.00


                                                                            Additional Amount           Revised Estimate   Job Number     Date & Time                  Approved By (# If By
                                                                                                                                                                       Phone)




  I agree that:
  • Tesla is not responsible for any personal items left in my vehicle.
  • Tesla and its employees may access and operate my vehicle or transport it to another Tesla service location for the purpose of repairs,
  testing and/or inspection of repairs.
  • Tesla and its affiliates may access, download, and use the Telematics Log Data and any other data on my vehicle to diagnose or service
  issues with it, and Tesla may store the data for its own purposes.
  • Tesla and its employees will turn off any photo or video capturing devices, such as dashboard cameras, once we receive the vehicle in
  preparation for service.
  • Items may be returned within 30 days with a proof of purchase and must be in their original and uninstalled condition with factory labeling
  attached and in factory packaging (if supplied).
  • I understand that if Tesla and its affiliates have to remove a child safety seat to complete service to my vehicle, I am responsible for
  reinstalling the child safety seat.
  • Tesla may disclose information about me and details related to the damage and repair of my vehicle to its service providers and any
  insurance company that may contribute to the payment of repair services.
  • An express mechanic's lien is hereby acknowledged on my vehicle to secure the amount of repairs, fines (if any) and storage.
  • My insurance provides exclusive coverage for the vehicle while it is in Tesla's possession.
  • I may be charged storage fees from the fourth working day after I am notified that repairs on my vehicle are complete.
  • I am responsible for all repair charges incurred, including any insurance company deductible payments, betterments, and any costs
  associated with collection of unpaid amounts. I further acknowledge that I am responsible for full payment if anyone making payments on
  my behalf fail to make such payments.

  I authorize Tesla to:
  • complete the repair work, including parts, materials and labor, on my vehicle as set forth in this service agreement document.
  • dispose of old parts unless otherwise instructed in writing.
  • obtain sublet services as necessary.
  • act with the Power of Attorney to endorse insurance checks to pay for the repair charges incurred.

  I authorize the insurance carrier paying my claim to process direct payment to Tesla, Inc. for the repairs to my vehicle identified above.

   Signature:                                                                                                                    Date:

   Warning: Motor vehicles contain chemicals known to the State of California to cause cancer and birth defects or other reproductive harm.


  A buyer of this product in California has the right to have this product serviced or repaired during the warranty period. The warranty period will be extended for the number of
  whole days that the product has been out of the buyer's hands for warranty repairs. If a defect exists within the warranty period, the warranty will not expire until the defect
  has been fixed. The warranty period will also be extended if the warranty repairs have not been performed due to delays caused by circumstances beyond the control of the
  buyer, or if the warranty repairs did not remedy the defect and the buyer notifies the manufacturer or seller of the failure of the repairs within 60 days after they were
  completed. If, after a reasonable number of attempts, the defect has not been fixed, the buyer may return this product for a replacement or a refund subject, in either case, to
  deduction of a reasonable charge for usage. This time extension does not affect the protections or remedies the buyer has under other laws.




                   Repairs                                                                                                                      Payment

                                                                                                                                                [!]"
                                                                                                                                                                           ~[!]
                                                                                                                                                r· ..,                     ~
                                                                                                                                                                           -..I

                                                                                                                                                                        ~-~
                                                                                                                                                        'I:


                                                                                                                                                                       :t,t .J
                                                                                                                                                [!] ....               -
                                                                                                                                                              11"1";
                                                                                                                                                               I
                   Internal Use Only                                                                                                            Internal Use Only




RONC91 00099734                                                                03-Nov-2018 12:24 P.m.                                                                             3 of3
Case 1:19-cv-03468-ELH Document 1-1 Filed 12/04/19 Page 16 of 20
Case 1:19-cv-03468-ELH Document 1-1 Filed 12/04/19 Page 17 of 20
Case 1:19-cv-03468-ELH Document 1-1 Filed 12/04/19 Page 18 of 20
Case 1:19-cv-03468-ELH Document 1-1 Filed 12/04/19 Page 19 of 20
GLO-L-000302-19 03/07/2019 1:54:18 PM Pg 18 of 18 Trans ID: LCV2019415933
MID-L-005779-19 08/08/2019 10:13:56 AM Pg 25 of 27 Trans ID: LCV20191396211
MID-L-005779-19 08/08/2019 10:13:56 AM Pg 26 of 27 Trans ID: LCV20191396211
SOM-L-000772-19 06/11/2019 2:07:05 PM Pg 18 of 21 Trans ID: LCV20191023946
SOM-L-000772-19 06/11/2019 2:07:05 PM Pg 19 of 21 Trans ID: LCV20191023946
